Citation Nr: 1600218	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida. 

This matter was previously before the Board, and, in a June 2012 decision, the Board remanded the case back to the Agency of Original Jurisdiction (AOJ) in order to search for any lost or misplaced service treatment records and provide the Veteran an additional examination.  After further developing the record the matter was recertified back to the Board.  In a June 2014 decision, the Board remanded the case back to the AOJ for another examination.  The AOJ scheduled the Veteran for another examination, but the Veteran failed to appear.  Accordingly, the AOJ has substantially complied with the Board's remand instructions properly recertified this matter back to the Board.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The weight of the evidence of record indicates that the Veteran does not have a bilateral ankle disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Unfortunately, VA was unable to obtain the Veteran's original service treatment records, because they have been irretrievably lost.  VA was able to obtain copies of the Veteran's service entrance medical examination with a cotemporaneous medical history from the Florida National Guard, but VA has been otherwise unsuccessful in finding an alternate source for the service treatment records.  Private treatment records, however, have been obtained.  Additionally, the Veteran requested a Board hearing and was scheduled for such, but he failed to appear and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  In June 2014, the Board found these examinations to be inadequate for rating purposes and remanded the case for a new VA examination.  In light of VA's failure to obtain the Veteran's service treatment records, the Board instructed the examiner to accept the factual premise that the Veteran was seen for ankle pain complaints in service but that no diagnosis was made and that ankles were normal on clinical evaluation at separation and opine as to whether or not the Veteran's claimed disability was related to service.  An examination was scheduled for August 2014, but, the Veteran regrettably failed to appear.  

"[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's failure to appear at the last scheduled VA examination, the Board finds that disposition of the Veteran's claim based on the evidence of record is appropriate.  See 38 C.F.R. § 3.655.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal; Because VA's duties to notify and assist have been met.

Bilateral Ankle Disorder

The Veteran contends that he is entitled to service connection for a bilateral ankle disorder which he claims was the result of strenuous physical training while in the service to include running long distances while wearing a heavy rucksack.  

The Veteran originally filed a claim for service in April 2004, and the RO denied service connection in September 2005.  The Veteran did not appeal this decision and it became final.  The Veteran filed a claim to reopen the issue based on new and material evidence in June 2007.  The RO denied the claim in December 2007, and the Veteran filed a timely notice of disagreement.  The RO issued a statement of the case continuing the denial of the Veteran's claim in June 2008, the Veteran filed a timely perfected an appeal in August 2008.  

The matter came before the Board in June 2012, and the Board reopened the claim, and remanded it in order for further development including: searching for service treatment records and a new examination.  The matter was recertified to the Board, and, in June 2014, the Board remanded the case again in order to provide the Veteran with an additional VA examination.  The Veteran failed to appear at the schedule examination, and the matter was recertified back to the Board.

VA regulations provide that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed the claim shall be denied.  Given the Veteran's failure to report to his scheduled VA examination, the Board lacks the information necessary to grant his claim, and his claim must be denied as a matter of law.  See 38 C.F.R. § 3.655.


ORDER

Service connection for a bilateral ankle disorder is denied.



____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


